The opinion of the court was delivered
by Woodward, J.
We give full effect to the third section of the act of assembly of 2d April, 1849, for the protection of miners, mechanics, and laborers, when we treat their claim as a preferred lien against the debtor’s goods, to be satisfied out of the proceeds of a sale upon execution like a landlord’s rent, before the execution creditor can take anything. Their lien is against their debtor's 'property. Now, who were the.debtors of these miners?" Struthers and Heed, confessedly. Was there a sale of the property of Struthers and Eeed on the execution in question ? It cannot be pretended; for an execution against one of several partners does not sell any part of the partnership effects, but only the contingent interest of the partner in the final balance, after all partnership debts are paid. Doner v. Staufer, 1 Pa. R. 198; Deal v. Bogue, 8 H. 233. It was not in this case, even in point of form, a sale of anything more, for the levy was upon the right, title, and interest of John S. Struthers in the partnership effects. The liens of the partnership creditors were unaffected by such a levy and sale, and where a creditor’s lien is not divested by a judicial sale, he has no claim on the proceeds. The miners had all the rights they ever had — all that the act of assembly intended to give them— “after the sale as fully as before. It would endanger the interests of laborers to hold them entitled to the proceeds of the sale of a partner’s interest, where a partnership was their debtor, because this would make every such sale divest their lien against the property of the partnership, which is the essential element of their security.
A difficulty is suggested in argument not applicable to this case, but which might arise where the interests of both partners should be sold at the same time for their separate debts. What would become of the rights of laborers in such a case ?
It is not necessary now.to answer this question; but I have no doubt the courts would haye power, under the act of assembly which gives them “the supervision and control of partnerships,” to protect the rights of partnership.creditors in such a .case.
However this may be, these miners had the remedy in their own hands; for the partnership property, which was their security, survived the sale, and they should have looked to • that, rather than to the price which the contingent interest of one partner therein, brought at the sale.
And now, April 4th, .1857, this cause haying been fully heard and considered, it is ordered and adjudged that the decree of the Court of Common Pleas of Schuylkill County be *216reversed and set aside, and that the fund in court be distributed first to the satisfaction of the execution of Elizabeth M. Beatty, and the residue thereof to the execution of Charles Haesler, and that the appellees pay the costs of this appeal.